Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 25, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150146(53)                                                                                               Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
                                                                   SC: 150146
  v                                                                COA: 314705
                                                                   Wayne CC: 12-010198-FH
  PAUL CHARLES SEEWALD,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of the Prosecuting Attorneys Association
  of Michigan to participate in oral argument is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 25, 2015
                                                                              Clerk